FUND AGREEMENT This Agreement dated as of the 13th day of March, 2003 is made by and among Nationwide Financial Services, Inc. (“NFS”) (including any affiliates and/or subsidiaries listed on Exhibit A), the STI Classic Variable Trust (each a “Fund” and collectively the “Funds”), a Massachusetts business trust, and Trusco Capital Management, Inc., (“Trusco”) as Investment Adviser to the Funds. WHEREAS, NFS or a subsidiary or affiliate thereof (collectively referred to as “NFS Affiliate/Subsidiary”) provides administrative and/or recordkeeping services to variable contracts, which may include, but are not limited to, variable annuity contracts, variable life insurance policies and various retirements plans which meet the definition of retirement plans under Sections 401, 403 and 457 of the Internal Revenue Code (the “Code”) (collectively, “Contracts”); and WHEREAS NFS, the Funds and Trusco mutually desire the inclusion of the Funds as investment options in the Contracts, which may be issued through separate accounts (“Variable Accounts”) registered under the Investment Company Act of 1940; and WHEREAS, the Contracts allow for the allocation of net amounts received by NFS to sub-accounts or to the Fund for investment in shares of the Funds; and WHEREAS, selection of a particular investment option is made by the contract owner or by participants in various types of retirement plans and such contract owners and/or participants may reallocate their investments among the investment options in accordance with the terms of the Contracts; and NOW THEREFORE, NFS,Trusco andthe Funds, in consideration of the promises and undertakings described herein, agree that the Funds will be made available as investment options in Contracts offered by NFS subject to the following: REPRESENTATIONS AND UNDERTAKINGS REPRESENTATIONS BY NFS NFS or an NFS Affiliate/Subsidiary agrees to perform certain administrative services (“Services”) as listed on Exhibit C. NFS represents that the NFS Affiliates/Subsidiaries, including the Contracts and Variable Accounts, have been established and are in good standing under the state law in which they were organized. The Contracts and Variable Accounts are registered under the Securities Act of 1933 (the “1933 Act”) and the Investment Company Act of 1940 (the “1940 Act”), unless otherwise exempt there from pursuant to Section 3(a)(2) of the 1933 Act or Section 3(c)(11) of the 1940 Act. NFS and its agents shall make no representations concerning the Funds, Trusco, any of their affiliates or Fund shares except those contained in the Funds’ then current prospectuses, Statements of Additional Information or other documents produced by the Funds (or an entity on its behalf) which contain information about the Funds. NFS agrees to allow a reasonable period of time for the Funds to review any advertising and sales literature drafted by NFS (or agents on its behalf) with respect to the Funds, prior to use and prior to submitting such material to any regulator. 1 NFS acknowledges that the identity of the Funds’ (and its affiliates’ and/or subsidiaries’) customers and all information maintained about those customers constitute the valuable property of the Funds or its affiliates. This provision shall survive termination of this Agreement. NFS acknowledges that the services provided for under this Agreement by the Funds and Trusco are not exclusive and that the same skill will be used in performing services for other companies in similar contexts. NFS represents that the Contracts marketed as annuity contracts and/or life insurance policies are currently treated as annuity contracts and/or life insurance policies under the appropriate provisions of the Code and applicable insurance law, and that it shall make every effort to maintain such treatment. NFS will promptly notify the Funds upon having a reasonable basis for believing that the Contracts have ceased to be treated as annuity contracts or life insurance policies, or that the Contracts may not be so treated in the future. NFS represents that where applicable, the Variable Accounts are “segregated asset accounts” and that interests in such Variable Accounts are offered exclusively through the purchase of a “variable contract”, within the meaning of such terms pursuant to Section 1.817-5(f)(2) of the Federal Tax Regulations, and that it shall make every effort to continue to meet such definitional requirements. NFS shall promptly notify the Funds upon having a reasonable basis for believing that such requirements have ceased to be met or that they may not be met in the future. NFS represents that it maintains and knows of no reason why it cannot or will not during the term hereof, maintain adequate offices, personnel and computer and other equipment to perform the services contemplated by this Agreement. NFS intends to adopt anti-money laundering procedures as soon as practicable after final regulations applicable to NFS are issued by the United States Department of Treasury in accordance with the requirements of the U.S. Patriot Act. The parties to this agreement shall acknowledge the adoption of these procedures upon implementation by amendment to this Agreement. NFS represents that to the extent Fund shares are purchased by plan participants through a defined contribution plan, the arrangements provided for in this Agreement may be disclosed to the defined contribution plan sponsors through their representatives. NFS represents that it will not be a "fiduciary" with respect to the provision of the services contemplated herein to any Plan(s) as such term is defined in Section 3(21) of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), and Section 4975 of the Code. NFS represents that the receipt of thefees and the provision of the services contemplated herein to any Plan(s) will not constitute a non-exempt "prohibited transaction" as such term is defined in Section 406 of ERISA and Section 4975 of the Code. At all times NFS shall comply with all laws, rules and regulations applicable to it by virtue of entering into this Agreement. NFS represents that it is free to enter into this Agreement and that by doing so it will not breach or otherwise impair any other agreement or understanding with any other person, corporation or other entity. NFS further represents, warrants and covenants that: 2 (a) it has full power and authority under applicable law, and has taken all action necessary, to enter into and perform this Agreement; (b) this Agreement constitutes its legal, valid and binding obligation, enforceable against it in accordance with its terms; (c) the arrangements and fees provided for in this Agreement may be disclosed to the Contracts; (d) if services required to be performed by NFS as set forth in this Agreement are required to be performed by a registered broker dealer, they will be performed by a registered broker dealer affiliate of NFS; (e) it will maintain comprehensive general liability coverage and will carry a fidelity bond covering it and each of its employees and authorized agents with limits of not less than those considered commercially reasonable and appropriate under current industry practices, each issued by a qualified insurance carrier with a Best’s rating of at least “A”; and (f) its internal control structure over the processing and transmission of instructions for Fund transactions is suitably designed to prevent or detect on a timely basis instructions received after close of trading from being aggregated with instructions received before close of trading, and to minimize errors that could result in late transmission of instructions to the Funds. NFS agrees not to redeem Funds shares attributable to the Contracts except (i) as necessary to implement Contract owner initiated or approved transactions, or (ii) as required by state and/or federal laws or regulations or judicial or other legal precedent of general application or (iii) as permitted by an order of the SEC. Upon request, NFS will promptly furnish to the Funds the opinion of counsel for NFS to the effect that any redemption pursuant to clause (ii) above is a legally required redemption. REPRESENTATIONS BY THE FUNDS Each Fund party represents that it is free to enter into this Agreement and that by doing so it will not breach or otherwise impair any other agreement or understanding with any other person, corporation or other entity. Each Fund party further represents, warrants and covenants that: (a) it has full power and authority under applicable law, and has taken all action necessary, to enter into and perform this Agreement, and at all times it shall comply with all laws, rules and regulations applicable to it by virtue of entering into this Agreement; (b) this Agreement constitutes its legal, valid and binding obligation, enforceable against it in accordance with its terms; (c) all of its directors, officers, employees, investment advisers, and other individuals or entities dealing with the money and/or securities of the Fund are and shall continue to be at all times covered by a blanket fidelity bond or similar coverage for the benefit of the Fund in an amount not less than the minimum coverage as required currently by Rule 17g-1 of the 1940 Act or related provisions as may be promulgated from time to time. The aforesaid bond shall include coverage for larceny and embezzlement and shall be issued by a reputable bonding company. 3 The Funds acknowledge that they receive substantial savings as a result of NFS performing those Services listed on Exhibit C on behalf of the Funds. The Funds and their agents shall make no representations about NFS except those contained in publicly available documents or other documents produced by NFS (or an entity on its behalf). The Funds agree to allow a reasonable period of time for NFS to review any advertising and sales literature drafted by the Funds (or agents on their behalf) with respect to NFS prior to use and prior to submitting such material to any regulator. The Funds acknowledge that the identity of NFS (and its affiliates’ and/or subsidiaries’) customers and that all information maintained about those customers constitute the valuable property of NFS. This provision shall survive termination of this Agreement. The Funds acknowledge that the services provided for under this Agreement by NFS or an NFS Affiliate/Subsidiary are not exclusive and that the same skill will be used in performing services for other companies in similar contexts. The Funds represent that the Funds are currently qualified as regulated investment companies under Subchapter M of the Code, and that the Funds shall make every effort to maintain such qualification. The Funds shall promptly notify NFS upon having a reasonable basis for believing that the Funds have ceased to so qualify, or that they may not qualify as such in the future. The Funds represent that any insurance Funds utilized in the Contracts currently comply with the diversification requirements pursuant to Section 817(h) of the Code and Section 1.817-5(b) of the Federal Tax Regulations, if required, and that such Funds will make every effort to maintain the Funds’ compliance with such diversification requirements, unless the Funds are otherwise exempt from Section 817(h) and/or except as otherwise disclosed in each Fund’s prospectus. The Funds will notify NFS promptly upon having a reasonable basis for believing that the Funds have ceased to so qualify, or that the Funds might not so qualify in the future. REPRESENTATIONS BY TRUSCO Trusco represents that it is free to enter into this Agreement and that by doing so it will not breach or otherwise impair any other agreement or understanding with any other person, corporation or other entity. Trusco further represents, warrants and covenants that: (a) it has full power and authority under applicable law, and has taken all action necessary, to enter into and perform this Agreement; and (b) this Agreement constitutes its legal, valid and binding obligation, enforceable against it in accordance with its terms; and (c) it is duly registered as an investment adviser under the Investment Advisers Act of 1940, as amended, and will remain duly registered under all applicable federal and state securities laws and that it will perform its obligations for the Fund in accordance with any applicable state and federal securities laws. Trusco and its agents shall make no representations about NFS except those contained in publicly available documents or other documents produced by NFS (or an entity on its behalf). 4 Trusco agrees to allow a reasonable period of time for NFS to review any advertising and sales literature drafted by Trusco (or agents on its behalf) with respect to NFS prior to use and prior to submitting such material to any regulator. Truscoacknowledges that the identity of NFS (and its affiliates’ and/or subsidiaries’) customers and that all information maintained about those customers constitute the valuable property of NFS. This provision shall survive termination of this Agreement. Trusco acknowledges that the services provided for under this Agreement by NFS or an NFS Affiliate/Subsidiary are not exclusive and that the same skill will be used in performing services for other companies in similar contexts. Each party shall notify the others promptly in the event that it becomes unable for any reason to perform the services contemplated by, or any other of its obligations under, this Agreement. CONFIDENTIALITY PRIVACY AND CONFIDENTIALITY OF INFORMATION (a) Definitions. For purposes of this Section, the following definitions apply: 1. “Customer” means an individual who seeks to obtain or obtains a Nationwide product. 2. “Customer Information” means non-public personally identifiable information as defined in the Gramm-Leach-Bliley Act and the rules and regulations promulgated there under (“GLBA”). 3. “Confidential Information” means any data or information regarding proprietary or confidential information concerning each of the parties. Confidential Information does not include information that (a) was in the public domain prior to the date of this Agreement or subsequently came into the public domain through no fault of the Receiving Party or by violation of this Agreement; (b) was lawfully received by the Receiving Party from a third party free of any obligation of confidence of such third party; (c) was already in the possession of the Receiving Party prior to receipt thereof directly or indirectly from the Disclosing Party (as hereinafter defined); (d) is required to be disclosed pursuant to applicable laws, regulatory or legal process, subpoena or court order; or, (e) is subsequently and independently developed by employees, consultants or agents of the Receiving Party without reference to or use of the Confidential Information disclosed under this Agreement. (b) Each of the parties agree that they will maintain the confidentiality of Confidential and Customer Information received from each other using reasonable care, which shall not be less than the degree of care used for its own Confidential and Customer Information. (c) Each of the parties agree to comply with all laws, rules, regulations and ordinances relating to privacy, confidentiality, security, data security and the handling of Customer Information, which may from time to time be established. (d) Each of the parties agree not to disclose or use any Customer Information in performance under this Agreement other than (i) in performance of its obligations under this Agreement; (ii) as authorized by the Customer; (iii) for purposes of self-evaluation; or (iv) as permitted by Law. (e) Each of the parties warrants to the other that it shall not disclose to any person any Confidential Information, which it may acquire in the performance of this Agreement; nor shall it use such 5 Confidential Information for any purposes other than to fulfill its contractual obligations under this Agreement. (f) Each party shall provide information and data back-up procedures and information security so as to reasonably ensure that the other parties’ Confidential and Customer Information is not lost or modified. 1.
